

AMENDMENT TO THE EMPLOYMENT AGREEMENT
This Amendment to the Employment Agreement (the “Amendment”) by and among
Miramar Labs, Inc. a Delaware corporation (the “Company”), and Brigid Makes, an
individual (“Executive”), is dated as of May 28th, 2013, and amends the
Employment Agreement by and among the Company and Executive, dated
September 21st, 2011 (the “Agreement”).
RECITALS
WHEREAS, the Company and Executive desire to amend certain provisions of the
Agreement in order to clarify the timing of the severance payments in accordance
with Section VI.B.2 of Internal Revenue Service Notice 2010-6, as amended by
Internal Revenue Service Notice 2010-80; and
WHEREAS, Section 17 of the Agreement provides that it may be altered or amended
with the written consent of the Company and Executive.
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Executive, intending legally to be bound, hereby
agree as follows:
AGREEMENT
1.Amendment to Section 5(b). The Section 5(b) of the Agreement is hereby amended
and restated in its entire to read as follows:
“(b) Separation Agreement and Release of Claims. The receipt of any severance or
other benefits pursuant to Section 5(a) will be subject to Executive signing and
not revoking a separation agreement and release of claims (together, the
“Release”) in a form acceptable to the Company that becomes effective and
irrevocable within (60) days following Executive’s employment termination date
(the “Release Deadline”) or such earlier date required by the Release. No
severance or other benefits will be paid or provided unless the Release becomes
effective and irrevocable. If the Release does not become effective by the
Release Deadline, Executive will forfeit any rights to severance or any other
benefits under this Agreement. If the Release becomes effective by the Release
Deadline, payment of severance or other benefits under this Agreement will
commence on the Company’s next regular payroll period following the 60-day
anniversary of the date of Executive’s termination. Except as required by
Section 10, any payments delayed from the date Executive terminates employment
through the Release Deadline will be payable in a lump sum without interest on
the Company’s next regular payroll period following the 60-day anniversary of
the date of Executive’s termination, and all other amounts will be payable in
accordance with the payment schedule applicable to each payment or benefit for
the remainder of the 9-month period following the date of Executive’s
termination.”


7781979_1.docx

--------------------------------------------------------------------------------




2.    Effect of Amendment. Except as set forth in this Amendment, the provisions
of the Agreement will remain unchanged and will continue in full force and
effect.
3.    Entire Agreement. This Amendment and the Agreement constitute the full and
entire understanding and agreement between the Company and Executive with regard
to the subjects hereof and thereof. No provision of this Amendment may be
amended, modified, waived or discharged unless such amendment, waiver,
modification or discharge is agreed to in writing signed by Executive and a duly
authorized officer of the Company other than Executive.
4.    Counterparts. This Amendment may be executed in several counterparts, each
of which so executed will be deemed to be an original, but all of which together
will constitute the same instrument. Any signature page delivered by a fax
machine or telecopy machine will be binding to the same extent as an original
signature page.
5.    Governing Law. The provisions of this Amendment will be construed and
interpreted under the laws of the State of California without giving effect to
the principles of conflict of laws thereof. To the extent not otherwise provided
for by Section 21 of the Agreement, the Company and Executive consent to the
exclusive jurisdiction of all state and federal courts located in Santa Clary
County, California for the purpose of any suit, action or other proceeding
arising out of, or in connection with this Amendment.
IN WITNESS WHEREOF, each of the parties has executed this Amendment as of the
day and year written above.
 
MIRAMAR LABS, INC.
 
 
 
/s/ Bernard E. Shay
 
 
 
By: Bernard Shay
 
 
 
EXECUTIVE:
 
 
 
/s/ Brigid Makes
 
 
 
By: Brigid Makes



-2-

